—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*724Following a tier III hearing, petitioner pleaded guilty to violating the prison disciplinary rules that prohibit inmates from using controlled substances and violating temporary release program rules. Petitioner subsequently commenced this CPLR article 78 proceeding to challenge the determination of his guilt on the ground that it was not supported by substantial evidence.
As petitioner entered a knowing and voluntary guilty plea, he is precluded from challenging the determination of his guilt on the ground of insufficient evidence (see, Matter of Grant v Goord, 247 AD2d 662; see also, Matter of Miller v Goord, 262 AD2d 906). With respect to petitioner’s remaining issues, they are similarly unpreserved for our review since petitioner failed to raise them on his administrative appeal (see, Matter of De La Rosa v Goord, 260 AD2d 824; Matter of Walton v Selsky, 251 AD2d 798). Nevertheless, to the extent these issues are before us, they are found to be without merit.
Cardona, P. J., Crew III, Peters, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.